Case 5:18-cv-00017-RWS-CMC Document 23 Filed 06/02/20 Page 1 of 4 PageID #: 584



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  MARVIN FRANK HALL,                             §
                                                 §
                  Plaintiff,                     § CASE NO. 5:18-CV-00017-RWS-CMC
                                                 §
  v.                                             §
                                                 §
  DIRECTOR, TDCJ-CID,                            §
                                                 §
                  Defendant.                     §
                                                 §
                                               ORDER

         Petitioner Marvin Frank Hall, an inmate confined at the Pack Unit of the Texas Department

  of Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this petition for

  writ of habeas corpus under 28 U.S.C. § 2254. The Court referred this matter to the Honorable

  Caroline M. Craven, who recommended the petition for writ of habeas corpus be denied and

  dismissed. Docket No. 20 (“R&R”). Petitioner objected to that recommendation. Docket No. 22.

  For the following reasons, Petitioner’s objection is OVERRULED, and the Magistrate Judge’s

  recommendation is ADOPTED.

         As noted, the Magistrate Judge recommended the Court deny Petitioner’s requested relief.

  Docket No. 20. The R&R addressed Petitioner’s claims concerning his conviction in Franklin

  County, Texas for Assaulting a Family Member with a Previous Conviction, cause number 8796.

  It found that any challenge to Petitioner’s original deferred adjudication proceeding was barred by

  the applicable one-year limitations period. Additionally, the R&R found several of Petitioner’s

  claims unexhausted and procedurally defaulted. Further, the R&R found Petitioner’s remaining

  claims were waived by his plea of guilty.
Case 5:18-cv-00017-RWS-CMC Document 23 Filed 06/02/20 Page 2 of 4 PageID #: 585



         Petitioner’s only objection claims that the R&R related to his DWI conviction, failing to

  address his assault conviction. Docket No. 22. But, under de novo review, he is incorrect. A

  previous petition for writ of habeas corpus addressed Petitioner’s DWI conviction, see Hall v.

  Director, Civil Action No. 5:15-cv-157 (E.D. Tex. 2018). This case and the R&R, however, relate

  to Petitioner’s assault conviction.     See Docket No. 20.         Thus, Petitioner’s objection is

  OVERRULED.

         With respect to the unobjected-to portions of the R&R, Petitioner is not entitled to de novo

  review here, nor is he entitled to appellate review, except upon grounds of plain error. 28 U.S.C.

  § 636(b)(1)(C); Douglass v. United Services Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en

  banc). Nonetheless, the Court has reviewed the pleadings in this cause and the R&R and agrees

  with the R&R’s recommendation. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he

  statute permits the district court to give to the magistrate’s proposed findings of fact and

  recommendations ‘such weight as [their] merit commands and the sound discretion of the judge

  warrants, . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

         As the relevant state court records revealed, Petitioner initially pleaded guilty to the charge

  of Assault of a Family/Household Member with a Previous Conviction on August 16, 2013. See

  SHCR at 3-10 (Docket No. 12-1 at 3–9); see also R&R at 6. Pursuant to a written plea agreement,

  Petitioner received deferred adjudication probation and was placed on community supervision for

  a term of five years. SHCR at 10–12. However, on November 25, 2013, the State filed a motion

  to proceed with adjudication of guilt based on Petitioner’s violation of the conditions of his

  probation. On September 5, 2014, following his plea of true to the alleged violations of the terms

  and conditions of his probation, Petitioner was adjudged guilty of the offense of Assault of a

  Family/Household Member with a Previous Conviction. See SHCR at 16-23 (Docket No. 12-1 at



                                                  Page 2 of 4
Case 5:18-cv-00017-RWS-CMC Document 23 Filed 06/02/20 Page 3 of 4 PageID #: 586



  16–23). Petitioner was then sentenced to a term of ten years’ imprisonment in the Texas

  Department of Criminal Justice, Correctional Institutions Division. Id. at 23.

         As the Magistrate Judge found, a review of the record reveals Petitioner’s pleas of true to

  the violations of the terms of his probation were made both knowingly and voluntarily. Petitioner

  was admonished by the judge regarding his rights and range of punishment. Petitioner was notified

  that the charge was a third-degree felony and that he could receive a sentence of imprisonment

  ranging from not less than two years to not more than 10 years. Petitioner acknowledged that he

  had received the admonishments and had the same explained to him by his attorney, that he fully

  understood the admonishments and that he was fully aware of the consequences of his plea.

  Additionally, Petitioner acknowledged that he was mentally competent and that his plea was freely

  and voluntarily entered.

         Finally, Petitioner is not entitled to the issuance of a certificate of appealability. An appeal

  from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

  certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

  a certificate of appealability, like that for granting a certificate of probable cause to appeal under

  prior law, requires the movant to make a substantial showing of the denial of a federal

  constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000); Elizalde v. Dretke, 362

  F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

  that substantial showing, the movant need not establish that he should prevail on the merits.

  Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a

  court could resolve the issues in a different manner, or that the questions presented are worthy of

  encouragement to proceed further. See Slack, 529 U.S. at 483–84. Any doubt regarding whether

  to grant a certificate of appealability is resolved in favor of the movant, and the severity of the



                                                  Page 3 of 4
Case 5:18-cv-00017-RWS-CMC Document 23 Filed 06/02/20 Page 4 of 4 PageID #: 587



  penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

  280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

         Here, Petitioner has not shown that any of the issues raised by his claims are subject to

  debate among jurists of reason. The factual and legal questions advanced by Petitioner are not

  novel and have been consistently resolved adversely to his position. In addition, the questions

  presented are not worthy of encouragement to proceed further. Therefore, Petitioner has failed to
     .
  make a sufficient showing to merit the issuance of a certificate of appealability. Thus, a certificate

  of appealability shall not be issued.

         The Court, having conducted a de novo review of the objection, record evidence and

  pleadings, concludes the objection is without merit. See FED. R. CIV. P. 72(b). Accordingly,

  Petitioner’s objection is OVERRULED. The R&R is ADOPTED. It is

         ORDERED that Petitioner’s petition for a writ of habeas corpus is DENIED. All relief

  not previously granted is DENIED-AS-MOOT.

         So ORDERED and SIGNED this 2nd day of June, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                                  Page 4 of 4
